Order entered March 11, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00293-CV

                        IN RE STEVEN K. TOPLETZ, Relator

              Original Proceeding from the 416th Judicial District Court
                                Collin County, Texas
                        Trial Court Cause No. 416-04120-2012

                                       ORDER
                      Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE